 Case 20-17876      Doc 20    Filed 10/29/20 Entered 10/29/20 12:32:30        Desc Main
                                Document     Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      IN THE MATTER OF                        IN PROCEEDINGS
                                              UNDER CHAPTER 13
      ANGELA RAGGS,
                                              CASE NO. 20-17876
                   DEBTOR                     JUDGE: Cox


                                   NOTICE OF FILING

Notified via Electronic Filing

Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090
Notified via US Postal Service
Angela Raggs, 1247 N Massasoit Ave, 1st Floor, Chicago, IL 60651-1120

       Please take notice that on the 29th day of October, 2020 I did file with the Clerk
of the United States Bankruptcy Court, 219 S Dearborn, Chicago, IL 60604 the
Objection to Confirmation of Plan.
 Case 20-17876     Doc 20    Filed 10/29/20 Entered 10/29/20 12:32:30       Desc Main
                               Document     Page 2 of 5

                              AFFIDAVIT OF SERVICE

      The undersigned hereby certifies that he/she caused a true and correct copy of
      the above and foregoing document to be sent to the Debtor at the address listed
      below. Said copy was placed in an envelope addressed as listed below and
      placed in the U.S. Mail on October 29, 2020, with first class postage prepaid. All
      other parties entitled to notice received such notice electronically, through the
      office of the Clerk of the Court.

                                 Respectfully Submitted,


                                 ____/s/ Michael N. Burke______
                                 Richard B. Aronow 3123969
                                 Michael N. Burke 6291435
                                 Mike Kalkowski 6185654
                                 Shapiro Kreisman & Associates, LLC
                                 2121 Waukegan Road, Suite 301
                                 Bannockburn, IL 60015
                                 (847) 291-1717
                                 Attorneys for Movant
                                 20-094173

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
     Case 20-17876     Doc 20    Filed 10/29/20 Entered 10/29/20 12:32:30       Desc Main
                                   Document     Page 3 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

        IN THE MATTER OF                        IN PROCEEDINGS
                                                UNDER CHAPTER 13
        ANGELA RAGGS,
                                                CASE NO. 20-17876
                       DEBTOR                   JUDGE: Cox

                      OBJECTION TO CONFIRMATION OF THE PLAN

          NOW COMES the Movant, Nationstar Mortgage LLC d/b/a Mr. Cooper, by and

through its attorneys, Shapiro Kreisman & Associates, LLC, and states as follows:

1.        This case was filed on September 29, 2020. On September 29, 2020 Debtor filed

a plan.

2.        Movant, a secured party in interest, holds a note (or services a loan) secured by

a mortgage on the real property located at 1247 N Massasoit Ave, Chicago, IL 60651

dated September 1 ,2012.

3.        The pre-petition arrearages due the Movant total $844.47.

4.        The Debtor’s plan provides that the Trustee is to pay the Movant $0.00 as and for

its arrearage claim.

5.        The proposed plan impermissibly modifies the rights of Movant to receive all

funds due it, thereby violating 11 U.S.C. §1322(b)(2) and 11 U.S.C. §1322 (b)(5).

6.        Additionally, the proposed plan provides for total funding in the amount of

$36,660.00 over the life of the plan with estimated payments to the Trustee in the

amount of $36,660.00. As the arrears payable to Movant are understated by $844.47,

the plan is underfunded and unfeasible on its face.

7.        Such violations render the plan unconfirmable as a matter of law.
 Case 20-17876      Doc 20    Filed 10/29/20 Entered 10/29/20 12:32:30      Desc Main
                                Document     Page 4 of 5

      WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper prays that

confirmation of the plan be denied and for such other relief as the Court deems just.



                                  Respectfully submitted,

                                  __/s/ Michael N. Burke___________________
                                  Attorney for Nationstar Mortgage LLC d/b/a Mr.
                                  Cooper


Richard B. Aronow 3123969
Michael N. Burke 6291435
Mike Kalkowski 6185654
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
 Case 20-17876     Doc 20    Filed 10/29/20 Entered 10/29/20 12:32:30      Desc Main
                               Document     Page 5 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

      IN THE MATTER OF                      IN PROCEEDINGS
                                            UNDER CHAPTER 13
      ANGELA RAGGS,
                                            CASE NO. 20-17876
                  DEBTOR                    JUDGE: Cox

                 ORDER DENYING CONFIRMATION OF THE PLAN

      THIS CAUSE, coming on to be heard on the Objection to Confirmation of the

Debtor’s Plan filed by Nationstar Mortgage LLC d/b/a Mr. Cooper, the Court having

jurisdiction and being advised in the premises, and due notice having been given;

      IT IS HEREBY ORDERED that confirmation of the plan is denied.



Dated:_______________________
                                           Entered:_______________________
                                                    Bankruptcy Judge

Richard B. Aronow 3123969
Michael N. Burke 6291435
Mike Kalkowski 6185654
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
20-094173
